         Case 3:18-cv-00152-MMD-WGC Document 70 Filed 01/27/21 Page 1 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRADLEY G. DRUMMOND,                                   Case No.: 3:18-cv-00152-MMD-WGC

 4          Plaintiff                                                      Order

 5 v.                                                                 Re: ECF No. 54

 6 JAMES DZURENDA, et. al.,

 7          Defendants

 8

 9         Before the court is Defendants' Motion for Leave to File Exhibit H Under Seal in Support

10 of Defendants' Motion for Summary Judgment. (ECF No. 54.) Plaintiff did not file a response.

11         In this motion, Defendants seek to file under seal Exhibit H filed in support of their

12 motion for summary judgment, which contains a confidential internal operational procedure (OP)

13 for the Nevada Department of Corrections (NDOC).

14         "Historically, courts have recognized a general right to inspect and copy public records

15 and documents, including judicial records and documents." Kamakana v. City and County of

16 Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (internal quotation marks and citation omitted).

17 "'Throughout our history, the open courtroom has been a fundamental feature of the American

18 judicial system. Basic principles have emerged to guide judicial discretion respecting public

19 access to judicial proceedings. These principles apply as well to the determination of whether to

20 permit access to information contained in court documents because court records often provide

21 important, sometimes the only, bases or explanations for a court's decision.'" Oliner v.

22 Kontrabecki, 745 F.3d 1024, 1025 (9th Cir. 2014) (quoting Brown & Williamson Tobacco Corp.

23 v. F.T.C., 710 F.2d 1165, 1177 (6th Cir. 1983)).
          Case 3:18-cv-00152-MMD-WGC Document 70 Filed 01/27/21 Page 2 of 3




 1          Documents that have been traditionally kept secret, including grand jury transcripts and

 2 warrant materials in a pre-indictment investigation, come within an exception to the general right

 3 of public access. See Kamakana, 447 F.3d at 1178. Otherwise, "a strong presumption in favor of

 4 access is the starting point." Id. (internal quotation marks and citation omitted). "The

 5 presumption of access is 'based on the need for federal courts, although independent—indeed,

 6 particularly because they are independent—to have a measure of accountability and for the

 7 public to have confidence in the administration of justice.'" Center for Auto Safety v. Chrysler

 8 Group, LLC, 809 F.3d 1092, 1096 (9th Cir. 2016), cert. denied, 137 S.Ct. 38 (Oct. 3, 2016)

 9 (quoting United States v. Amodeo (Amodeo II), 71 F.3d 1044, 1048 (2nd Cir. 1995); Valley

10 Broad Co. v. U.S. Dist. Ct., D. Nev., 798 F.2d 1289, 1294 (9th Cir. 1986)).

11          There are two possible standards a party must address when it seeks to file a document

12 under seal: the compelling reasons standard or the good cause standard. Center for Auto Safety,

13 809 F.3d at 1096-97. Under the compelling reasons standard, "a court may seal records only

14 when it finds 'a compelling reason and articulate[s] the factual basis for its ruling, without

15 relying on hypothesis or conjecture.'" Id. (quoting Kamakana, 447 F.3d at 1179). The court must

16 "'conscientiously balance[ ] the competing interests of the public and the party who seeks to keep

17 certain judicial records secret.'" Id. "What constitutes a 'compelling reason' is 'best left to the

18 sound discretion of the trial court.'" Id. (quoting Nixon v. Warner Comm., Inc., 435 U.S. 589, 599

19 (1978)). "Examples include when a court record might be used to 'gratify private spite or

20 promote public scandal,' to circulate 'libelous' statements, or 'as sources of business information

21 that might harm a litigant's competitive standing.'" Id.

22          The good cause standard, on the other hand, is the exception to public access that has

23 been typically applied to "sealed materials attached to a discovery motion unrelated to the merits



                                                       2
         Case 3:18-cv-00152-MMD-WGC Document 70 Filed 01/27/21 Page 3 of 3




 1 of the case." Id. (citation omitted). "The 'good cause language comes from Rule 26(c)(1), which

 2 governs the issuance of protective orders in the discovery process: The court may, for good

 3 cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

 4 undue burden or expense.'" Id.

 5         The Ninth Circuit has clarified that the key in determining which standard to apply is

 6 whether the documents proposed for sealing accompany a motion that is "more than tangentially

 7 related to the merits of a case." Center for Auto Safety, 809 F.3d at 1101. If that is the case, the

 8 compelling reasons standard is applied. If not, the good cause standard is applied.

 9         Here, Defendants seek to file exhibits under seal in connection with their motion for

10 summary judgment which is unquestionably "more than tangentially related to the merits of a

11 case." Therefore, the compelling reasons standard applies.

12         Here, the referenced exhibit contains an internal prison operating procedure concerning

13 institutional procedures on inmate counts. The court appreciates the confidential nature of this

14 internal operating procedure and the importance of keeping it out of the public domain so that it

15 is not intercepted by prisoners who could potentially utilize it in a nefarious manner. Therefore,

16 balancing the need for the public's access to court filings, against the need to maintain the

17 confidentiality of this document weighs in favor of sealing this exhibit. Therefore, Defendants'

18 motion (ECF No. 54) is GRANTED.

19 IT IS SO ORDERED.

20 Dated: January 27, 2021

21                                                            _________________________________
                                                              William G. Cobb
22                                                            United States Magistrate Judge

23



                                                      3
